UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors Fund As of 7 - 31 - 12 (Unaudited) Shares Value Common Stocks 96.4% (Cost $403,511,064) Consumer Discretionary 10.0% Hotels, Restaurants & Leisure 3.9% Darden Restaurants, Inc. 136,100 6,965,597 Marriott International, Inc., Class A (L) 166,700 6,071,214 McDonald's Corp. 106,800 9,543,648 Multiline Retail 1.1% Target Corp. 102,400 6,210,560 Specialty Retail 2.0% TJX Companies, Inc. 252,600 11,185,128 Textiles, Apparel & Luxury Goods 3.0% NIKE, Inc., Class B 103,000 9,615,050 VF Corp. 51,000 7,614,300 Consumer Staples 9.4% Beverages 2.5% PepsiCo, Inc. 193,325 14,060,527 Food Products 1.4% General Mills, Inc. 214,400 8,297,280 Household Products 2.0% The Procter & Gamble Company 177,695 11,468,435 Tobacco 3.5% Philip Morris International, Inc. 217,050 19,847,052 Energy 11.2% Energy Equipment & Services 2.6% Helmerich & Payne, Inc. (L) 130,200 6,054,300 Schlumberger, Ltd. 125,700 8,957,382 Oil, Gas & Consumable Fuels 8.6% Chevron Corp. 80,700 8,843,106 ConocoPhillips 167,700 9,129,588 Exxon Mobil Corp. 222,100 19,289,385 Occidental Petroleum Corp. 140,000 12,184,200 Financials 13.4% Capital Markets 4.2% Invesco, Ltd. 455,005 10,069,261 T. Rowe Price Group, Inc. 149,300 9,069,975 The Goldman Sachs Group, Inc. 53,300 5,377,970 Commercial Banks 5.0% Cullen/Frost Bankers, Inc. (L) 145,000 8,019,950 U.S. Bancorp 354,700 11,882,450 Wells Fargo & Company 256,400 8,668,884 Diversified Financial Services 1.0% JPMorgan Chase & Company 162,191 5,838,876 Insurance 3.2% ACE, Ltd. 139,400 10,245,900 Aflac, Inc. 182,000 7,967,960 1 Sovereign Investors Fund As of 7 - 31 - 12 (Unaudited) Shares Value Health Care 12.1% Health Care Equipment & Supplies 2.9% Baxter International, Inc. 97,500 5,704,725 Becton, Dickinson and Company (L) 144,000 10,902,240 Health Care Providers & Services 0.4% UnitedHealth Group, Inc. 50,400 2,574,936 Pharmaceuticals 8.8% GlaxoSmithKline PLC, ADR (L) 300,000 13,800,000 Johnson & Johnson 319,800 22,136,556 Novartis AG, ADR (L) 248,558 14,570,470 Industrials 13.2% Aerospace & Defense 1.8% United Technologies Corp. 136,000 10,123,840 Electrical Equipment 2.4% Emerson Electric Company 292,200 13,958,394 Industrial Conglomerates 3.0% General Electric Company 840,350 17,437,263 Machinery 3.9% Caterpillar, Inc. 84,476 7,113,724 Dover Corp. 165,500 9,014,785 Stanley Black & Decker, Inc. 90,000 6,020,100 Road & Rail 2.1% Norfolk Southern Corp. 164,000 12,144,200 Information Technology 21.7% Communications Equipment 2.7% QUALCOMM, Inc. 259,000 15,457,120 Computers & Peripherals 7.0% Apple, Inc. (I) 48,425 29,576,053 EMC Corp. (I) 215,000 5,635,150 NetApp, Inc. (I) 158,600 5,181,462 Internet Software & Services 2.3% Google, Inc., Class A (I) 20,660 13,077,160 IT Services 1.9% International Business Machines Corp. 54,000 10,582,920 Semiconductors & Semiconductor Equipment 3.0% Linear Technology Corp. 291,000 9,384,750 Microchip Technology, Inc. (L) 233,800 7,804,244 Software 4.8% Microsoft Corp. 455,050 13,410,324 Oracle Corp. 471,700 14,245,340 Materials 1.7% Chemicals 1.7% Monsanto Company 35,400 3,030,948 Praxair, Inc. 65,800 6,827,408 Telecommunication Services 2.5% Diversified Telecommunication Services 2.5% AT&T, Inc. 381,711 14,474,481 2 Sovereign Investors Fund As of 7 - 31 - 12 (Unaudited) Shares Value Utilities 1.2% Electric Utilities 1.2% NextEra Energy, Inc. 100,000 7,090,000 Yield Shares Value Securities Lending Collateral 5.7% (Cost $32,464,721) John Hancock Collateral Investment Trust (W) 0.3448%(Y) 3,244,502 32,474,867 Short-Term Investments 2.0% U.S. Government & Agency Obligations 1.7% (Cost $10,000,000) Yield*(%) Maturity Par Value Federal Home Loan Bank Discount Notes 0.001 08/01/12 10,000,000 10,000,000 Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 7-31-12 at 0.010% to be repurchased at $1,750,000 on 8-1-12, collateralized by $1,790,000 Federal Home Loan Mortgage Corporation, 1.250% due 8-1-2019 (valued at $1,785,750, including interest) 1,750,000 1,750,000 Total investments (Cost $447,725,785)† 104.1% Other assets and liabilities, net (4.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-12. * Yield represents the annualized yield at the date of purchase. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $448,977,452. Net unrealized appreciation aggregated $149,003,986, of which $153,551,068 related to appreciated investment securities and $4,547,082 related to depreciated investment securities. 3 Sovereign Investors Fund As of 7 - 31 - 12 (Unaudited) Notes to Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
